Title: To George Washington from Samuel Smith, 16 March 1793
From: Smith, Samuel
To: Washington, George



Sir.
Baltimore 16 March 1793

From the number of vacancies that have lately happened in the Army I am Induc’d to apply for an Ensigncy for Mr Benjamin Anderson a Young robust Farmer of this County of respectable connections & in my Opinion extremely worthy of a Commission[.] Permit me to hope that he will meet your Approbation & that his name will be among the new appointments. Mr Anderson thinks, that he will be able to recruit a Number of young Countrymen who want to see the Back Country, I have the honour to be Your Excell. Most Obd: Servant

Sam. Smith.

